          Case 1:18-cr-00373-RJS Document 827 Filed 06/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA


         -v-
                                                            No. 18-cr-373-1 (RJS)
                                                                  ORDER
TYSHAWN BURGESS,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         As the Court previously ordered (Doc. No. 826), Defendant’s sentencing will take place

remotely on Friday, June 25, 2021 at 10:30 a.m. Members of the public may monitor the

proceeding through the Court’s free audio line by dialing 1-888-363-4749 and using access code

3290725#.

SO ORDERED.

Dated:          June 17, 2021
                New York, New York

                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
